DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020, 01/28/2021 and 07/02/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on May 15, 2020 are accepted. 

Specification
	The specification filed May 15, 2020 is accepted.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 4-7, 11, 12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poornachandran et al. US 2016/0350534 A1 [hereinafter Poornachandran].

As per claims 1 and 11, Poornachandran teaches a multi-container-based trusted application processing method, comprising: 
performing, by a terminal, an integrity check on a signed security computation unit by using a security computation container (i.e., TEE check, Paragraphs 0027-0028); 
performing, by the terminal, a validity check on the signed security computation unit by using the security computation container with the signed security computation unit passing the integrity check, and obtaining a check result [Fig 2. Step 220 and paragraphs 0027-0028]; and 
loading, by the terminal the signed security computation unit by using a trusted execution environment or a secure element with the check result being valid, and obtaining a security computation result of a trusted application [Fig 2. Step 230 and paragraphs 0028-0029].

As per claims 2 and 12, Poornachandran further teaches the method wherein the performing of the validity check comprises: obtaining, by the terminal, a secondary certificate of the signed security computation unit by using the security computation container, the secondary certificate being used to verify validity of the signed security computation unit [paragraphs 0027-0029]; sending, by the terminal, the secondary certificate to a verification server by using the security computation container [paragraphs 0027-0029]; and receiving, by the terminal by using the security computation container, the check result sent by the verification server [paragraphs 0027-0029].

As per claims 4 and 14, Poornachandran further teaches the method wherein before the performing of the integrity; the method further comprises: obtaining, by the terminal, a loading request 
As per claims 5 and 15, Poornachandran further teaches the method wherein after the loading, the method further comprises: transmitting, by the terminal, the security computation result to the main container of the terminal [paragraphs 0027-0029].

As per claims 6 and 16, Poornachandran further teaches the method wherein the method further comprises: stopping, by the terminal, a process of loading the signed security computation unit with the signed security computation unit failing the integrity check [paragraphs 0027-0029].

As per claims 7 and 17, Poornachandran further teaches the method wherein the method further comprises: stopping, by the terminal, a process of loading the signed security computation unit with the check result being invalid [paragraphs 0027-0029].

  Claims 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. US 10,285,050 B2 (hereinafter Park).

As per claim 8, Park teaches a multi-container-based trusted application processing method, comprising: 
receiving, by a verification server, a secondary certificate (i.e., EUM certificate of the EUICC)  sent by a terminal, wherein the secondary certificate is used to verify validity of a signed security computation unit [column 12, line 12-column 13, line 10]; 

verifying, by the verification server, whether the secondary certificate is signed and issued based on the root certificate [column 12, line 12-column 13, line 10];  and 
determining, by the verification server, that the signed security computation unit is valid with the secondary certificate being signed and issued based on the root certificate, and that the signed security computation unit is invalid with the secondary certificate not being signed or issued based on the root certificate [column 12, line 12-column 13, line 10].

As per claim 9, Park further teaches the method wherein the method further comprises: sending, by the verification server, a verification result to the terminal, wherein the verification result is used to indicate whether the signed security computation unit is valid  [column 12, line 12-column 13, line 10].

As per claim 10, Park further teaches the method wherein the verifying comprises: determining, by the verification server, whether public keys of the secondary certificate and the root certificate are the same [column 12, line 12-column 13, line 10]; and determining, by the verification server, that the secondary certificate is signed and issued based on the root certificate with the public keys being determined to be the same, and that the secondary certificate is not signed or issued based on the root certificate with the public keys being determined to be different [column 12, line 12-column 13, line 10].




Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner




/BEEMNET W DADA/               Primary Examiner, Art Unit 2435